Title: From Benjamin Franklin to James Lovell, 5 November 1781
From: Franklin, Benjamin
To: Lovell, James


Sir,
Passy, Novr. 5. 1781
Upon the Receipt of yours, relating to Messrs Gouvernier & Curson, & Dr. Witherspoon, I wrote to a Correspondent in London to furnish them with what Money they might have Occasion for. The two former did not want any Assistance, the latter took 20 Guineas, which enabled him to come hither where he found a farther Credit from his Father. I shall always be pleas’d with every Occasion you give me of Showing my Respect for your Recommendation. Being, with great Esteem, Sir,
James Lovell Esqr Member of Congress Philad
